*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         17-NOV-2022
                                                         09:19 AM
                                                         Dkt. 17 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


                SCOTT DAVID DEANGELO, Petitioner,

                                 vs.

                   THE HONORABLE KEVIN A. SOUZA,
         Judge of the Circuit Court of the First Circuit,
                State of Hawaiʻi, Respondent Judge.

                                 and

                   STATE OF HAWAIʻI, Respondent.


                          SCPW-XX-XXXXXXX

                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPC-XX-XXXXXXX)

                         NOVEMBER 17, 2022

  RECKTENWALD, C.J., NAKAYAMA, MCKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY EDDINS, J.

     This petition for an extraordinary writ challenges the

constitutionality of Hawaiʻi Rules of Penal Procedure (HRPP) Rule

12(g).
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      Rule 12(g) allows a judge who dismisses a case based on a

“defect in the institution of the prosecution or in the charge”

to order the defendant held for a “specified time” while the

State re-files charges.   Up until recently, courts have rarely

invoked Rule 12(g).   But the present wave of dismissals in cases

where the State did not obtain an indictment from a grand jury

has prompted a surge in the rule’s use.

     Scott Deangelo is the defendant in one such case.      After

the court dismissed charges against him, it ordered under Rule

12(g) that Deangelo remain in custody for 90 days, while the

State sought a grand jury indictment.     Deangelo argues that Rule

12(g) violates the Fourth Amendment of the United States

Constitution, which protects against unreasonable seizures, and

Hawaiʻi Revised Statutes (HRS) § 803-9(5) (Supp. 2021), which

requires an “arrested person” to be taken “before a qualified

magistrate for examination” within 48 hours of arrest.      While

Deangelo’s case has been mooted by his indictment eleven days

later, his challenge to Rule 12(g) presents an issue of public

importance.

     We hold that, when probable cause has been found after a

preliminary hearing but the case is dismissed without prejudice

due to a defect in the institution of the prosecution, Rule

12(g) permits a court to hold a defendant in custody or continue



                                  2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


bail for a specified time that is reasonable under the

circumstances.

                                 I.

     The police arrested Defendant-Petitioner Scott Deangelo

without a warrant on February 8, 2022 for second-degree murder.

The next day, the district court made a judicial determination

of probable cause for the extended restraint of liberty and set

bail at $500,000.   On February 17, the court confirmed its

probable cause and bail findings.     After a two-day preliminary

hearing on February 25, a different district court judge found

probable cause to believe that Deangelo committed the charged

felonies and sent the case to circuit court.

     On March 10, Deangelo was arraigned without a grand jury

indictment.   The circuit court confirmed bail at $500,000.      In

response to the State’s motion to either hold Deangelo without

bail or increase bail, the circuit court ordered on June 6 that

Deangelo be held without bail.    The court based its order on the

seriousness of Deangelo’s charged crimes and its finding that

Deangelo posed a danger to the community and was a flight risk.

     On August 25, Deangelo moved to dismiss the case because he

had not been indicted in accordance with HRS § 801-1 (2014).

See State v. Obrero, 151 Hawaiʻi 472, 517 P.3d 755 (2022).      The

State conceded the motion, but requested that the court dismiss



                                  3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


the case without prejudice.    Citing Rule 12(g), the State also

asked the court to hold Deangelo in custody without bail.

     On October 10, the circuit court dismissed Deangelo’s case

without prejudice and denied all pending motions as moot.       But

under HRPP Rule 12(g), the court ordered that Deangelo remain in

custody without bail for 90 days.     In the order, the circuit

court made detailed factual findings.     These findings reviewed

the impact of Covid-19 on grand jury proceedings over the past

two and a half years.   The court observed that for fourteen of

the last thirty months, grand juries were unavailable in the

First Circuit.   The court pointed out that when the State

charged Deangelo via complaint, grand jury proceedings were not

taking place in the First Circuit.     In light of this, the

court’s previous no-bail finding, and based on “the offenses

alleged, the possible punishment upon conviction, Defendant’s

financial ability to afford bail, the serious risk that

Defendant will flee, and the serious risk that Defendant poses a

danger to any person or the community,” the court decided to

hold Deangelo in custody.

     By October 16, Deangelo had not yet been indicted.      He

filed a petition for an extraordinary writ to this court.       His

continued custody under 12(g) violated the Hawaiʻi and United

States Constitutions, as well as HRS § 803-9(5), he argued.

Deangelo wanted to be released.

                                  4
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        Five days later, on October 21, a grand jury indicted

Deangelo on three counts — murder in the second degree, place to

keep a pistol or revolver, and place to keep ammunition.                 Eleven

days had elapsed since the case’s dismissal.

        The parties disagree on whether Deangelo’s indictment has

mooted the court’s 12(g) order holding him in custody for up to

90 days.      But both urge us to review the broader issue of Rule

12(g)’s validity, since it is an issue of public interest that

may repeat while evading meaningful judicial review.              See Moana

v. Wong, 141 Hawaiʻi 100, 115, 405 P.3d 536, 551 (2017).                 Because

we agree that the 12(g) issue should be resolved promptly, we

assume the mootness of the order holding Deangelo but go on to

the merits of Deangelo’s statutory and constitutional challenges

to Rule 12(g) itself.

        HRPP Rule 12(g) 1 reads:

              If the court grants a motion based on a defect in the
              institution of the prosecution or in the charge, it may
              also order that the defendant be held in custody or that
              the defendant’s bail be continued for a specified time
              pending the filing of a new charge. Nothing in this rule
              shall be deemed to affect provisions of any statute
              relating to periods of limitations.




1     The rule, formerly known as Rule 12(b)(5), is a slightly modified
version of Federal R. Crim. P. 12(g). The federal rule provides:

              If the court grants a motion to dismiss based on a defect
              in instituting the prosecution, in the indictment, or in
              the information, it may order the defendant to be released
              or detained under 18 U.S.C. § 3142 for a specified time
              until a new indictment or information is filed. This rule
              does not affect any federal statutory period of
              limitations.

                                        5
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        Deangelo contends that Rule 12(g), on its face and as

applied to him, violates HRS § 803-9(5) and the Fourth Amendment

of the United States Constitution. 2

        Deangelo argues that when the court dismissed his case, all

proceedings against him terminated, including the prior judicial

determination of probable cause to hold him.           So he was like a

person arrested without a warrant.         And this person has rights.

First, they have a statutory right under HRS § 803-9(5) to be

charged or brought before a district court judge for a probable

cause determination within 48 hours.         Second, they have a Fourth

Amendment and Hawaiʻi constitutional right to a probable cause

finding made before arrest or promptly after it, where promptly

means within 48 hours.       Gerstein v. Pugh, 420 U.S. 103, 126

(1975); County of Riverside v. McLaughlin, 500 U.S. 44, 56

(1991); Constitution of the State of Hawaiʻi article I, section

7.     By empowering judges to hold people in custody after

dismissal for a specified period of time, Deangelo argues that

Rule 12(g) on its face violates both HRS § 803-9(5) and his

constitutional rights against unreasonable seizure.            Since a

court rule cannot abridge substantive rights, Rule 12(g) “must

be stricken,” or if upheld, must be capped at 48 hours.



2     Deangelo mentions article I, section 7 of the Hawaiʻi Constitution,
saying if there’s a Fourth Amendment violation, then there’s an article I,
section 7 violation. But Deangelo presents no arguments specific to our
constitution’s Fourth Amendment analogue.

                                      6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     Not so, says the State.    It argues that a person against

whom a judicial determination of probable cause has already been

made is not in the same position as a person who has just been

arrested without that finding.    The plain language of HRS § 803-

9(5) governs only a person’s “initial appearance” in court after

an arrest and has no relevance whatsoever to Rule 12(g).       As to

Deangelo’s constitutional claims, the State maintains that all

required constitutional procedures were followed — probable

cause to hold Deangelo was found within 48 hours and confirmed

after a preliminary hearing.

                                 II.

     The equivalent of Rule 12(g) has existed in federal law

since 1944 and as of today has been adopted by at least 26

states.    The rule also has roots in the common law.     See Latson

v. State, 146 A.2d 597, 600 (Del. 1958) (observing that the rule

“embod[ies] the practice theretofore existing that on the

dismissal of an indictment the defendant is not automatically

entitled to discharge, and the court may hold him in custody.”)

Yet, courts seldom invoke 12(g).       See U.S. v. Powers, 168 F.3d

943, 949 (7th Cir. 1999) (commenting on the “dearth of reported

cases”).

     In Dawson v. Lanham, we suggested in passing that the trial

court should have used this rule to hold the defendants in

custody after the court dismissed their indictment.       53 Haw. 76,

                                   7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


83, 488 P.2d 329, 334 (1971).      In his dissent, Justice Abe

pointed out that Rule 12(g) is valid only to the extent that it

does not abridge substantive rights, a question that the Dawson

Court did not consider.    Id. at 87 n.4, 488 P.2d at 336 n.4.

       Fifty years later, we take up this question.

       The Fourth Amendment protects against “unreasonable . . .

seizures.”    U.S. Const. Am. IV.       It “requires a judicial

determination of probable cause as a prerequisite to extended

restraint of liberty following arrest.”         Gerstein, 420 U.S. at

114.    That judicial determination, if made after arrest, must be

made promptly.    Id. at 125-26.    The Supreme Court has held that

determinations made within 48 hours of arrest will generally

satisfy this requirement.    McLaughlin, 500 U.S. at 56.       HRS

§ 803-9(5) codifies this rule in Hawaiʻi law.        Failure to

promptly determine probable cause or a defect in the probable

cause determination itself may render any subsequent custody

unreasonable.    See Manuel v. City of Joliet, Ill., 137 S. Ct.

911, 918-19 (2017) (holding that probable cause obtained based

on false police statements renders a seizure unreasonable.)

       Here, no one disputes that sufficient probable cause to

arrest and hold Deangelo was found.         Also, through a preliminary

hearing a judge determined that probable cause existed to

believe Deangelo had committed the dismissed charges.         The

constitutional question turns, then, on whether there was still

                                    8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


probable cause to hold Deangelo after the court dismissed his

case.

     Typically, a dismissal ends the court proceedings, leaving

“nothing further to be accomplished.”     State v. Kalani, 87

Hawaiʻi 260, 261, 953 P.2d 1358, 1359 (1998).     And we have said

that after dismissal “even if the prosecution is allowed to

recharge the defendant, recharging [them] does not revive the

original case.”   Id. at 262, 953 P.2d at 1360.     In Kalani,

however, we considered whether a dismissal without prejudice

constituted a final order for the purpose of appeal.      Kalani did

not involve a Rule 12(g) order.

     Rule 12(g) creates a limited exception to the procedure

that a dismissal completely terminates the original case.        If

the court grants a dismissal based on “a defect in the

institution of the prosecution or in the charge,” the rule

allows the judge to hold the defendant in custody (or continue

bail) while the State re-charges.     In effect, dismissal paired

with a 12(g) grant resets the proceedings to where they were

before the defective charge or indictment was made.      In

Deangelo’s case, that means after a preliminary hearing at which

the court found probable cause.

     A “[p]reliminary hearing is for the purpose of determining

whether there is probable cause to warrant holding the accused

for action by the grand jury.”    Engstrom v. Naauao, 51 Haw. 318,

                                  9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


320, 459 P.2d 376, 377 (1969); see also State v. Tominaga, 45

Haw. 604, 609, 372 P.2d 356, 359 (1962) (“The only purpose of a

preliminary hearing is to determine whether there is sufficient

evidence against an accused to warrant his being held for action

by a grand jury.” (citations omitted)).     Because grand juries

may take time to convene, the preliminary hearing helps ensure

that a defendant is not unreasonably held before indictment.

     Within this framework, a rule like 12(g) does not offend

the Fourth Amendment, article I, section 7, or HRS § 803-9(5),

which duplicates the holding of McLaughlin.     We stress that

12(g) is a procedural rule, limited to defects in the charging

process.   The rule cannot abridge a substantive right.        HRS

§ 602-11 (2016).   If, as in City of Joliet, it were discovered

that police had sworn false statements in order to obtain a

probable cause determination, the seizure would be unreasonable.

In that case, custody could not continue without violating the

Fourth Amendment and article I, section 7, and Rule 12(g) could

not change that.

     No such defect in probable cause occurred here.      The State

charged Deangelo via complaint and a preliminary hearing was

conducted before our clarification that prosecutions based on

complaint and preliminary hearing alone are unlawful under HRS

§ 801-1.   See Obrero, 151 Hawaiʻi 472, 517 P.3d 755.     By

dismissing the case, the circuit court addressed this defect in

                                 10
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


the institution of the prosecution; by invoking Rule 12(g) the

court ensured that a defendant it believed to be a danger to the

public and a flight risk would remain in custody while the State

sought a grand jury indictment.        Custody under these

circumstances abridges no substantive right. 3

        From the question of whether Rule 12(g) is constitutional,

we turn to the question of how long a court may hold a defendant

under the Rule.

        The plain text of 12(g) does not specify how long a

defendant can be held in custody, only that the time be

“specified.”      Several states that have adopted this rule have

embedded specific time limits, ranging from one day to 60 days. 4

        Other states have made explicit that the specified time

must be reasonable. 5

        Still others have decided that when a prosecution is

dismissed, the defendant must be released. 6



3     The length of custody authorized under 12(g) may not, for example,
abridge a defendant’s right to a speedy trial.

4     See Kan. Stat. Ann. § 22-3208(6) (custody limited to one day after
dismissal); Wyo. R. Prac. & P. 12(i) (48 hours); Wis. Stat. § 971.31(6) (72
hours); Md. Crim. Causes. 4-252(h)(1) (ten days if the crime charged is a
crime of violence, otherwise immediate discharge); Ohio Crim. R. 12(j)
(fourteen days); Iowa R.2.11(7) (20 days); Ky. R. Crim. P. RCr 8.24(2)
(within 60 days or until the discharge of the next grand jury assembled,
whichever is sooner).

5     See Utah R. Crim. P. 12(h); Ala. R. Crim. P. 15.5(a); Fla. R. Crim. P.
R. 3.190(e).

6     See Ariz. R. Crim. P. 16.4(e); Me. R. Crim. P. 12(5); Mont. Code Ann.
§ 46-13-402.

                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     No court, federal or state, has interpreted the “specified

time” language to mandate a fixed maximum time in all cases.

See, e.g., Esguerra v. State, No. A-8395, 2005 WL 19220, at *3

(Alaska Ct. App. Jan. 5, 2005) (“[T]he time which the State can

hold the defendant before reindicting him must be specified, but

is not limited to ten days.”); Powers, 168 F.3d at 948

(declining to rule on what a “specified time” constitutes, but

noting that such an extension potentially “cannot in itself

affect the speedy trial clock”); U.S. v. Silverman, 129 F. Supp.

496, 514 (D. Conn. 1955) (continuing bail for 21 days under the

federal equivalent to 12(g) without discussion).

     The rule does not contemplate a universal time limit and

setting one would undermine the trial court’s ability to tailor

its order to the circumstances.    We hold only that the time

specified must be reasonable in light of all the circumstances.

Relevant circumstances may include the status of the case (is

the case at the discovery and pretrial motions stage or is trial

imminent?), the unprecedented exigencies of the Covid-19

pandemic, the inability of the State to convene grand juries

during a particular time, the nature and seriousness of the

defendant’s alleged crime(s), the extent to which the defendant




                                  12
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


poses a flight risk and a danger to the community, and the

defendant’s ability to afford bail. 7

        The circuit court properly looked to these factors.          Since

the State indicted Deangelo before the 12(g) order expired, we

do not find it necessary to determine whether the circuit court

abused its discretion in specifying 90 days.

        However, we emphasize that no state that has specified a

deadline to recharge under 12(g) has allowed custody to stretch

beyond 60 days and that most have settled on a far lower number.

We do not foresee any circumstances that will justify custody

longer than 60 days under a 12(g) order.          In Deangelo’s case,

despite the grand jury postponements identified by the circuit

court, the State was able to secure an indictment within eleven

days.      We expect that this time will continue to decrease as

defendants are lawfully charged.

Jon N. Ikenaga                            /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Anna Ishikawa                             /s/ Sabrina S. McKenna
(Loren J. Thomas and
                                          /s/ Michael D. Wilson
Steven S. Tsushima on the
briefs)                                   /s/ Todd W. Eddins
for respondent




7     While Rule 12(g) gives the court the option of holding the defendant in
custody or continuing bail, the court must support either determination with
findings of fact that comply with HRS Chapter 804.

                                     13